Per Curiam:
The plaintiff was bound by the special contract tendered to and received by her agent. (Mills v. Weir, 82 App. Div. 396; *512Knapp v. Wells, Fargo & Co., 134 id. 712; Noonan v. Wells-Fargo & Co., 68 Misc. Rep. 322.) Her recovery for damages was limited under the circumstances of this case to the sum of fifty dollars. The judgment is modified by reducing the amount of the recovery to the sum of fifty dollars and costs, and as so modified the judgment and order are affirmed, without costs of this appeal.
Carr, Stapleton, Mills and Rich, JJ., concurred; Putnam, J., read for affirmance.